

Exhibit 10.34
DISSOLUTION AGREEMENT


DISSOLUTION AGREEMENT, dated as of 22 June 2015, by and between Coty Inc., a
Delaware corporation (the “Company”), and Elio Leoni Sceti (the “Executive”).


WHEREAS, the Company has determined that Bart Becht will remain as the Company’s
Chairman of the Board;


WHEREAS, as a result, the Executive has determined not to assume the position of
Chief Executive Officer of the Company, as contemplated in the Employment
Agreement between the Company and the Executive dated as of 17 April, 2015 (the
“Employment Agreement”);


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the Company and the Executive agree to dissolve their intended
contractual relationship and settle their expected rights and obligations under
the Employment Agreement in accordance with the terms and conditions set forth
below:


1.Employment. Notwithstanding anything in the Employment Agreement to the
contrary, the Executive shall not become an employee of the Company and shall
not assume the position of Chief Executive Officer of the Company.


2.Preferred Shares. The Company shall repurchase from the Executive the
Preferred Shares (as defined in Section 5 of the Employment Agreement) on the
terms and conditions which are set forth in Section 3(b) of the Subscription
Agreement on the same basis as though the Executive had commenced his employment
with the Company and the Executive had terminated his employment immediately
thereafter for Good Reason (as such term is defined in the Employment
Agreement).


3.Dissolution Payment. In respect of the dissolution effected hereby, the
Company shall pay the Executive the amount described in Section 8(c)(iv) of the
Employment Agreement on the same basis as though the Executive had commenced his
employment with the Company and the Executive had terminated his employment
immediately thereafter for Good Reason. Because the Executive had not commenced
employment, none of the other benefits described in Section 8(c) shall be
payable.


4.Covenants. The Executive acknowledges that, in anticipation of his undertaking
the duties that had been specified in the Employment Agreement, he was provided
access to confidential information pertaining to the Company, its business and
its prospective business plans and endeavors. Accordingly, the Executive agrees
that following the execution of this Agreement he shall be subject to, and bound
by, the covenants contained in Section 10 of the Employment Agreement as though
such covenants were incorporated herein by reference and made a part hereof (the
“Executive’s Covenants”), with the periods specified under the provisions of
Sections

1

--------------------------------------------------------------------------------





10(a) and (b) of the Employment Agreement thereof running from the date hereof
on the same basis as though the Executive had commenced his employment with the
Company and the Executive had terminated his employment immediately thereafter
for Good Reason, except that the covenant provided in Section 10(a) of the
Employment Agreement shall only be applicable for a period of 12 months after
the date hereof. Notwithstanding anything in this Section 4 (or the provisions
of Section 10 of the Employment Agreement incorporated herein), nothing in this
Agreement shall preclude Executive from making and holding a minority investment
in any entity having aggregate revenues, measured on a trailing 12-month basis
from its last completed fiscal quarter, in excess of $100 million, so long as
Executive does not provide any services to such entity or take any other action
that would otherwise be precluded under the provisions of this Agreement.


5.Remaining Provisions of the Employment Agreement. Except to the extent that
specific provisions thereof are expressly incorporated herein by reference, the
Employment Agreement is hereby terminated and rendered void and without effect
as of the date hereof.


6.Release. Excluding enforcement of the covenants and promises of the Company
contained herein, Executive hereby irrevocably and unconditionally releases,
acquits and forever discharges the Company and each of the Company’s owners,
stockholders, predecessors, successors, assigns, agents, directors, officers,
employees, representatives, attorneys, divisions, subsidiaries, affiliates (and
agents, directors, officers, employees, representatives and attorneys of such
companies, divisions, subsidiaries and affiliates) and all persons acting by,
through, under or in concert with any of them (collectively “Releasees”), or any
of them, from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs actually incurred) of any nature whatsoever, known or unknown,
suspected or unsuspected, including, but not limited to, rights arising out of
alleged violations of any contracts, express or implied, any covenant of good
faith and fair dealing, express or implied, or any Federal, state or other
governmental statute, regulation or ordinance, that Executive now has, or has
ever had, or ever will have, against each or any of the Releasees, by reason of
any and all acts, omissions, events, circumstances or facts existing or
occurring up through the date of Executive’s execution hereof that directly or
indirectly arise out of, relate to, or are connected with, the Employment
Agreement, the Subscription Agreement, and the actions taken by any if the
Releasees in connection with the termination of the Employment Agreement (any of
the foregoing being an “Executive Claim” or, collectively, the “Executive
Claims”). The Executive represents and acknowledges that in executing this
Agreement he is not relying upon, and has not relied upon, any representation or
statement not set forth herein made by any of the agents, representatives or
attorneys of the Releasees with regard to the subject matter, basis or effect of
this Agreement or otherwise.

2

--------------------------------------------------------------------------------





7.Nondisparagement. The Executive agrees that the Executive will not make any
public comments in any form of media, including, without limitation, social
media, or take any actions that are intended to or can reasonably be expected to
disparage or denigrate the Company or any Releasees, including, but not limited
to, any matters relating to the operation or management of the Company,
irrespective of the truthfulness or falsity of such statement. The Company
agrees that it shall direct its senior officers and each of the members of its
Board of Directors not to make any public comments in any form of media,
including, without limitation, social media, or take any actions that are
intended to or can reasonably be expected to disparage or denigrate the
Executive, including, but not limited to, any matters relating to the reputation
of the Company, irrespective of the truthfulness or falsity of such statement.
Notwithstanding anything in this Agreement to the contrary, including, without
limitation, the immediately preceding sentences of this paragraph 7 and the
Executive’s Covenants, this Agreement does not prohibit any person from (a)
providing accurate information in connection with any disclosure obligation
imposed by applicable law or (b) from providing truthful testimony or accurate
information in connection with any investigation being conducted into the
business or activities of any of the parties hereto or any affiliate thereof by
any government agency or other regulator that is responsible for enforcing a law
on behalf of the government or otherwise providing information to the
appropriate government regulatory agency or body regarding any conduct or action
undertaken or omitted to be taken by any such party or affiliate that such
person reasonably believes is illegal or in material non-compliance with any
financial disclosure or other regulatory requirement applicable to such party or
such affiliate.


8.Miscellaneous.


(a)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to its
principles of conflict of laws.


(b)Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the rights and obligations of the parties under
the Employment Agreement and the manner in which the Preferred Shares are to be
redeemed by the Company and supersedes any prior agreements between the Company
and Executive, other than the Subscription Agreement with respect to the
Preferred Shares. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein and therein. No provision in
this Agreement may be amended unless such amendment is agreed to in writing and
signed by the Executive and the Chairman of the Board (the “Authorized
Director”). Except as otherwise expressly provided herein, this Agreement shall
not be assignable by either party without the consent of the other party.


(c)No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No waiver by
either party of any breach by the other party of any condition or

3

--------------------------------------------------------------------------------



provision contained in this Agreement to be performed by such other party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or the Authorized Director, as the case may be.


(d)Severability. It is expressly understood and agreed that although Executive
and the Company consider the Executive’s Covenants to be reasonable, and the
Company and the Executive agree that, if a final judicial determination is made
by a court of competent jurisdiction that the time or territory restriction, or
any other restriction, contained in the Executive’s Covenants is an
unenforceable restriction against Executive, such provision shall not be
rendered void but shall be deemed amended to apply to such maximum time and
territory, if applicable, or otherwise to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any such restriction contained in the
Executive’s Covenants is unenforceable, and such restriction cannot be amended
so as to make it enforceable, such finding shall not affect the enforceability
of any of the other portion of the Executive’s Covenants. In the event that any
one or more of the other provisions of this Agreement shall be or become
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
affected thereby.


(e)Successors. This Agreement shall inure to the benefit of and be binding upon
the personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees of the parties hereto. The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. The Executive shall be
entitled to select (and change, to the extent permitted under any applicable
law) a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following the Executive’ death by giving the Company written
notice thereof. In the event of the Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.


(f)Withholding Taxes. The Company may withhold from any and all amounts payable
under this Agreement such national, local and any other applicable taxes and
other social changes as may be required to be withheld pursuant to any
applicable law or regulation.

4

--------------------------------------------------------------------------------





(g)Arbitration. The parties agree that all disputes arising under or in
connection with this Agreement will be submitted to arbitration in New York, New
York, to the American Arbitration Association (“AAA”) under its rules than
prevailing for the type of claim in issue. Notwithstanding the foregoing, any
court with jurisdiction over the parties may have jurisdiction over any action
brought with regard to or any action brought to enforce any violation or claimed
violation of this Agreement. The parties each hereby specifically submit to the
personal jurisdiction of any federal or state court located in the County of New
York for any such action and further agree that service of process may be made
within or without the State of New York by giving notice in the manner provided
herein. Each party hereby waives any right to a trial by jury in any dispute
between them. In any action or proceeding relating to this Agreement, the
parties agree that no damages other than compensatory damages shall be sought or
claimed by either party and each party waives any claim, right or entitlement to
punitive, exemplary, statutory or consequential damages, or any other damages,
and each relevant arbitral panel is specifically divested of any power to award
any damages in the nature of punitive, exemplary, statutory or consequential
damages, or any other damages of any kind or nature in excess of compensatory
damages.


(h)Counterparts, Headings. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. The headings of the sections contained
in this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


EXECUTIVE
By:
/s/Elio Leoni Sceti
Its:
Elio Leoni Sceti
 
 
COTY INC.
By:
/s/Geraud-Marie Lacassagne
Its:
Geraud-Marie Lacassagne
 
 
 
 




5